--------------------------------------------------------------------------------

Exhibit 10.1



FIRST AMENDMENT TO
MEMBERSHIP INTEREST PURCHASE AGREEMENT


THIS FIRST AMENDMENT TO MEMBERSHIP INTEREST PURCHASE AGREEMENT (this
“Amendment”), is made and entered into as of August 21, 2020 (the “Effective
Date”), by and among Galaxy Gaming, Inc., a Nevada corporation (“Purchaser”),
Boston Nominees Limited (“Legal Owner”), the legal owner of the membership
interests of Progressive Games Partners LLC, an Isle of Man limited liability
company (the “Company”), and each beneficial holder of the membership interests
of the Company (each, a “Seller” and collectively, the “Sellers”). The Sellers
are listed on the signature page to this Amendment.


WHEREAS, the parties entered into a certain Membership Interest Purchase
Agreement effective as of February 25, 2020 (the “Purchase Agreement”). 
Capitalized terms used herein but not defined have the meanings given to them in
the Purchase Agreement; and


WHEREAS, pursuant to the Purchase Agreement, the parties agreed that Purchaser
shall, prior to Closing, determine in its sole discretion the allocation of
Purchase Price as to cash and the allocation of Purchase Price as to stock;


WHEREAS, the parties now desire to amend the Purchase Agreement to, among other
things, set forth the agreements and understandings among the parties regarding
the allocation of Purchase Price as to cash and the allocation of Purchase Price
as to stock, upon the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the premises and agreements set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree as follows:


1.          The following defintions in Section 1.1 of the Purchase Agreement
are hereby deleted in their entirety and in their stead replaced with the
following:


“Cash Component” means an amount equal to $6,425,000.


“Cash Holdback” means an amount equal to $1,455,000, comprised of the Closing
Cash Escrow Payment and the Earnest Money Deposit.


“Cash Percentage” means 51.71%, which represents the percentage that the Cash
Component makes up of the Purchase Price.


“Closing Cash Escrow Payment” means an amount equal to $1,205,000, which amount
represents the Cash Holdback less the Earnest Money Deposit.


1

--------------------------------------------------------------------------------

“Stock Component” means 3,141,361 shares of Galaxy Common Stock, which have an
aggregate value equal to the Purchase Price less the Cash Component (using the
Applicable Stock Price) ($6,000,000).


“Stock Holdback” means the entire Stock Component.


“Stock Percentage” means 48.29%, which represents the percentage that the Stock
Component makes up of the Purchase Price.


“Total Holdback Amount” means an amount equal to $7,455,000, comprised of the
Stock Holdback and the Cash Holdback.


2.            Section 2.3.2 of the Purchase Agreement is hereby deleted in its
entirety and replaced with the following:
 
2.3.2       At the Closing, Purchaser shall pay the Purchase Price in the
following manner:
 
2.3.2.1 Purchaser shall hold and reserve (and not issue in the name of Sellers)
the Stock Holdback on its stock ledger pursuant to Section 2.6.1.
 
2.3.2.2 The parties shall cause the Deposit Agent to continue to hold the
Earnest Money Deposit ($250,000.00).
 
2.3.2.3 Purchaser shall deliver and deposit with the Deposit Agent an amount of
cash equal to Closing Cash Escrow Payment ($1,205,000).
 
2.3.2.4 Purchaser shall deliver to the Sellers in accordance with each Seller’s
Pro Rata Share, or among the Sellers as the Sellers shall collectively direct
Purchaser in writing signed by each of the Sellers, by wire transfer of
immediately available funds to the bank accounts of the Sellers set forth in a
written letter of direction executed by each Seller and delivered to Purchaser
at least 5 days prior to Closing, an amount of cash equal to the Cash Component
less the Cash Holdback.


3.          Sections 2.6.2.1 to 2.6.2.4 inclusive of the Purchase Agreement are
hereby deleted in their entirety and replaced with the following:
 
2.6.2.1 Immediately following the twelve (12) month anniversary of the Closing
Date, the parties shall cause the Deposit Agent to release to the Sellers, in
accordance with each Seller’s Pro Rata Share, or among the Sellers as the
Sellers shall collectively direct Purchaser in writing signed by each of the
Sellers, any remaining portion of the Cash Holdback in excess of the product
obtained by multiplying (a) the sum of the amount of the Customer Loss Indemnity
Cap plus the amount of any Unresolved Claims, by (b) the Cash Percentage.
 
2

--------------------------------------------------------------------------------

2.6.2.2 Immediately following the twelve (12) month anniversary of the Closing
Date, the parties shall cause the Stock Escrow Agent to release to the Sellers,
in accordance with each Seller’s Pro Rata Share, or among the Sellers as the
Sellers shall collectively direct Purchaser in writing signed by each of the
Sellers, any remaining portion of the Stock Holdback in excess of the product
obtained by multiplying (a) the sum of the amount of the Customer Loss Indemnity
Cap plus the amount of any Unresolved Claims, by (b) the Stock Percentage.
 
2.6.2.3 Within ten (10) days following the eighteen (18) month anniversary of
the Closing Date, the parties shall cause the Deposit Agent to release to the
Sellers, in accordance with each Seller’s Pro Rata Share, or among the Sellers
as the Sellers shall collectively direct Purchaser in writing signed by each of
the Sellers, any remaining portion of the Cash Holdback in excess of the product
obtained by multiplying (a) the amount of the Unresolved Claims, by (b) the Cash
Percentage.
 
2.6.2.4 Within ten (10) days following the eighteen (18) month anniversary of
the Closing Date, the parties shall cause the Stock Escrow Agent to release to
the Sellers, in accordance with each Seller’s Pro Rata Share, or among the
Sellers as the Sellers shall collectively direct Purchaser in writing signed by
each of the Sellers, any remaining portion of the Stock Holdback in excess of
the product obtained by multiplying (a) the amount of the Unresolved Claims, by
(b) the Stock Percentage.
 
4.            Section 2.4 of the Purchase Agreement is hereby deleted in its
entirety and replaced with the following:




2.4
Closing Account Balance and Apportionments.

 


2.4.1
The Sellers and the Purchaser hereby acknowledge that, at the date of Closing,
certain cash will remain in the bank account set forth on Schedule 3.21 (“Bank
Account”) (“Closing Account Balance”).

 


2.4.2
The Sellers shall use reasonable endeavours to ensure that the balance of the
Bank Account is not less than US$200,000 (or such lower figure as the Purchaser
has consented to, acting reasonably) in the period between Closing and 31
October 2020 or such later date as the Purchaser and the Sellers agree
(“Post-Closing Period”).

 


2.4.3
The Sellers and the Purchaser further acknowledge that the Closing Account
Balance is for the account of the Sellers, subject to Article 2.4.4.1.

 


2.4.4
All costs, expenses and outgoings of the Business:



3

--------------------------------------------------------------------------------


2.4.4.1
which relate to any period of time before and up to the Closing Date, including
any costs, expenses and outgoings of the Business that may be incurred after the
Closing Date but that are attributable to the period of time before and up to
the Closing Date, shall be borne and paid by the Sellers;

 


2.4.4.2
which relate to any period of time after the Closing Date shall be borne and
paid by the Purchaser; and

 


2.4.4.3
which relate to a period which falls both before and after the Closing Date
shall be apportioned on a time apportioned basis (based on the number of days in
the relevant period) between the Purchaser and the Sellers but with the Closing
Date itself apportioned on a 50/50 basis, and each party shall duly and promptly
discharge its apportioned share of such costs, outgoings and expenses and where
the Sellers have made payments which relate to the Purchaser’s apportioned
period, such payment shall be treated as an adjustment to the Purchase Price.

 


2.4.5
All income or other amounts receivable in respect of the Business received after
the Closing Date:

 


2.4.5.1
which relate to any period of time prior to and including the Closing Date,
including any income or amounts receivable that may be invoiced after the
Closing Date but that are attributable to the period of time before and up to
the Closing Date, shall belong to and be payable to and enforceable by the
Sellers, provided that until 31 October 2020 only, the amounts payable to the
Sellers shall be payable to the Sellers only if they would not result in the
balance of the Bank Account being less than US$200,000 and any such payments
will be in amounts of not less than US$50,000;

 


2.4.5.2
which relate to any period of time after the Closing Date shall belong to and be
payable to and enforceable by the Purchaser; and

 


2.4.5.3
which relate to a period of time which falls both prior to and after the Closing
Date shall be apportioned on a time apportioned basis (based on the number of
days in the relevant period but with the Closing Date itself shared on a 50/50
basis) between the Purchaser and Sellers and where income or other amounts
receivable have been received by the Sellers at the Closing Date and which
exceed its apportioned entitlement, it shall be treated as an adjustment to the
Purchase Price, provided that this Section 2.4.5.3 shall not apply in respect of
any amount in respect of Tax(es) received by one party and for which such party
is required to account to a relevant Governmental Authority; and

 


2.4.5.4
each party shall account to the other for any such income or other amounts
referred to at 2.4.5.3 as soon as practicable following receipt in cleared funds
after the Closing Date, and in no event later than 90 days following Closing. 
Each party shall cooperate with the other parties and provide all documentation
reasonably necessary for the parties to provide a full and accurate accounting.



4

--------------------------------------------------------------------------------


2.4.6
The Purchaser shall direct and procure that the Company transfers income due to
the Sellers as a result of Article 2.4.5.1 or Article 2.4.5.3, less the costs
referred to in Article 2.4.4.1 or Article 2.4.4.3, as the Sellers shall
collectively direct Purchaser in writing signed by each of the Sellers:

 


2.4.6.1
subject to Article 2.4.5.1, at any time during the Post-Closing Period; or

 


2.4.6.2
at any time from the expiry of the Post-Closing Period.

 
5.           Except as expressly modified by this Amendment, all terms,
conditions, and provisions of the Purchase Agreement shall remain unaltered, and
the parties hereby ratify the Purchase Agreement, as amended hereby, and agree
that the Purchase Agreement shall remain in full force and effect.


6.           This Amendment shall be governed by the Laws of the State of
Delaware, without regard to the conflict of Laws principles thereof.


7.           This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute a
single agreement.


5

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Amendment as of the
Effective Date.



 
PURCHASER:
     
GALAXY GAMING, INC.
     
By:
   
Name:
   
Its:
       
LEGAL OWNER:
     
BOSTON NOMINEES LIMITED
     
By:
   
Name:
   
Its:
       
SELLERS:
     
PROGRESSIVE GAMES LICENSING LLC
     
By:
   
Name:
   
Its:
           
CHRIS REYNOLDS
         
SAM WILLIAMS



Signature Page to First Amendment to Membership Interest Purchase Agreement





--------------------------------------------------------------------------------